Citation Nr: 1024077	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-05 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than June 4, 1999, 
for an increased rating of 10 percent for a service-connected 
scar, left upper neck, to include consideration of the 
propriety of the noncompensable rating assigned for the 
period from January 20, 1956 to June 3, 1999. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to 
January 1956.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

Some explanation is warranted as to the origin of the present 
claim on appeal. Previously, an April 2001 RO rating decision 
granted service connection for a painful scar, residual of 
status-post surgical excisions of a brachial cleft cyst,            
left upper neck, and then assigned a 10 percent disability 
rating effective June 4, 1999. The Veteran appealed from the 
effective date of the grant of service connection. During 
pendency of the appeal, through an August 2006 rating 
decision, the RO awarded an earlier effective date of January 
20, 1956 for service connection for a painful scar, left 
upper neck. However, the RO then assigned a noncompensable (0 
percent) evaluation for the period from January 20, 1956 to 
June 3, 1999 for which service connection had just been 
granted. 

Thereafter, the Veteran filed another appeal to the Board, 
which is the instant matter. This appeal stems from the 
Veteran's disagreement with the August 2006 rating decision, 
to the extent recognizing June 4, 1999 as the proper 
effective date for a 10 percent rating for a service-
connected scar. 

In a July 2008 decision, the Board denied the Veteran's claim 
for an earlier effective date for the award of a 10 percent 
rating for the scar, left upper neck.          The Veteran 
appealed the Board's decision to the U. S. Court of Appeals 
for Veterans Claims (Court). In March 2010, the Court granted 
a Joint Motion for Remand filed by the parties, which vacated 
the Board's decision and remanded        the matter to the 
Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

In light of points raised in the parties' Joint Motion for 
Remand, the Board is directing further development of this 
case. 

The provisions for the determination of an effective date of 
an award of disability compensation are set forth in 38 
U.S.C.A. § 5110. The general rule with regard to an award of 
increased disability compensation is that the effective date 
for such an award will be the date the claim was received or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1). An exception to this rule 
applies where the evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation. Otherwise, the effective date remains 
the date the claim is received. 38 U.S.C.A. § 5110(b); 38 
C.F.R.                    § 3.400(o)(2).

The Board's July 2008 decision denied a claim for an earlier 
effective date than June 4, 1999 for a 10 percent rating for 
the scar, left upper neck. As recounted in  the Board's 
decision, the Veteran had filed a claim for an increased 
rating for neuralgia of the tenth cranial nerve on June 4, 
1999. During a June 2000 VA medical examination, the Veteran 
was found to have a scar on the left upper neck that was 
painful to the touch, associated with his left branchial 
cleft cyst surgery during service (also the basis for his 
neuralgia condition). As a result, the RO had granted a 
separate 10 percent rating for this painful and tender scar, 
effective from June 4, 1999, the date that the claim for 
increased rating was received. 

In issuing a denial of the Veteran's claim, the Board 
observed that there was no formal or informal communication 
in writing from or on behalf of the Veteran which could be 
interpreted as any earlier claim for increased rating besides 
the        June 4, 1999 claim. Nor was there evidence of a 
factually ascertainable increase           in disability 
during the year preceding the date of that claim. See 38 
C.F.R.                      § 3.400(o)(2). So under the 
standard law governing the assignment of effective dates, the 
earliest assignable effective date of the increase to a 10 
percent rating for a scar, left upper neck, was June 4, 1999. 
The Board's analysis did not end here, however. The Board 
considered the cumulative evidence of record from January 20, 
1956 up until June 3, 1999, and found that there was 
essentially no pertinent evidence of record upon which to 
rate the Veteran's scar during this time period. Those 
available records, consisting of service treatment records 
(STRs), suggested that the Veteran did not have a residual 
scar from his in-service left branchial cleft cyst surgery. 
Thus, on this basis as well, the Board denied increased 
compensation for the Veteran's scar at any point prior to 
June 4, 1999. 

Through the Joint Motion for Remand, the Court indicated that 
the Board had erroneously analyzed the Veteran's claim as if 
it were one for an increased disability rating stemming from 
his June 4, 1999 claim. The Joint Motion explained that the 
only issue presented was whether the evidentiary record 
dating back to January 20, 1956 supported assignment of a 
compensable disability rating prior to June 4, 1999, this 
given the RO's recent grant of service connection 
retroactively to January 20, 1956. The Board's entire focus 
should have been on this issue,            the Joint Motion 
stated, whereas the discussion of the standard law governing 
assignment of effective dates was not dispositive. 
Consequently, the Joint Motion remanded the case to the Board 
to reconsider the Veteran's claim. There were further 
instructions to review the Veteran's lay statements of record 
that he was treated for a painful and tender scar during 
service, as possible evidence warranting a 10 percent rating 
as of that time period. 

In presently considering this matter, the Board again notes 
that there is virtually no medical evidence of record for the 
time period from the Veteran's military separation, up until 
the current effective date for a 10 percent rating of June 4, 
1999. This may be due in large part to the fact that the 
Veteran's claim file was lost, and has since been 
reconstructed by the RO to as best as possible form. Only the 
Veteran's STRs so far have been recovered. Under these 
circumstances, there is a heightened duty to assist the 
Veteran in the development of his claim. 

Meanwhile, the Veteran alleges that soon after separation he 
went to the       Wilkes-Barre VA hospital in 1956 
complaining about the tender scar on the left side of his 
face. Efforts to obtain actual records of this treatment from 
the Wilkes-Barre VA Medical Center (VAMC) were unsuccessful. 
Still, the Veteran's own assertions that he had such 
symptomatology and sought treatment for it in 1956 are 
favorable lay evidence in furtherance of his claim. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (discussing 
competence of lay testimony to provide assertions on matters 
that do not require a medical background if within purview of 
own observation). 

Accordingly, at this stage, the Board sees fit to further 
supplement the evidentiary record. Given the continuing 
competent assertions of disability immediately following 
service, and lack of actual medial evidence to substantiate 
the proper level of disability, the Board is requesting a VA 
Compensation and Pension examination to attempt to 
retroactively determine what was the Veteran's level of 
disability from January 20, 1956 up through June 3, 1999. 
This examination should take into consideration a current 
medical examination, as well as the Veteran's own reported 
history, and what additional information may be gleaned 
through reviewing service treatment records. See e.g., Chotta 
v. Peake, 22 Vet. App. 80, 86 (2008) (where VA has revised a 
previous decision to deny service connection, VA may obtain a 
retrospective medical opinion as to the claimant's level of 
disability dating as far back as from the original effective 
date of service connection for the newly recognized 
disability). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.	The RO/AMC should schedule the Veteran 
for a VA dermatological examination. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination. All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail. It 
is requested that the VA examiner provide 
an assessment to the best of his medical 
knowledge regarding the level of 
disability associated with the Veteran's 
service-connected scar, left upper neck, 
as a residual of status-post surgical 
excisions of a brachial cleft cyst, from 
January 20, 1956 up until June 3, 1999. 
The VA examiner should identify all 
symptoms and manifestations attributable 
to the Veteran's service-connected scar in 
accordance with the rating criteria 
specified at 38 C.F.R.   § 4.118, 
Diagnostic Codes 7800 through 7805 (the 
version of this rating criteria as in 
effect prior to August 30, 2002). In 
making this retrospective assessment of 
service-connected disability, the examiner 
should take into consideration the current 
medical examination, along with the 
Veteran's own reported history, and what 
additional information may be obtained 
through reviewing service treatment 
records.               

2.	The RO/AMC should then review the 
claims file. If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before 
readjudication. Stegall v. West, 11 Vet. 
App. 268 (1998).

3.	Thereafter, the RO/AMC should 
readjudicate the claim on appeal, based on 
all additional evidence received.                 
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



